Citation Nr: 0127527	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 26, 1955 to 
November 22, 1955.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for service connection for hearing 
loss has been obtained by the RO.  

2.  Hearing loss preexisted the veteran's service and was not 
aggravated during his service.  It is not at least as likely 
as not that hearing loss is related to the veteran's service.  
Hearing loss is not shown to be related to any in-service 
occurrence or event.


CONCLUSION OF LAW

Hearing loss clearly and unmistakably preexisted service, was 
not incurred in service, was not aggravated by service, and 
it may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for hearing loss.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to these issues.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  In this regard there has been 
notice as to information needed, service records have been 
obtained, current treatment records have been obtained, and 
there has been a rating decision and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
regulations provide no additional duties, are not more 
favorable to the veteran that the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The appellant and his 
representative through letters and statements of the case 
with supplements thereto, have been notified as to evidence 
and information necessary to substantiate the claims.  There 
is no evidence that there are additional records that could 
be obtained, nor is there evidence that the claim would be 
substantiated by the administration of an examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days 
or more during a period of war or after December 31, 1946 and 
sensorineural high frequency hearing loss becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2001).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

38 U.S.C.A. § 1153 defines "aggravation in service" by 
noting:  "A preexisting injury or disease will be considered 
to have been aggravated by active . . . service, where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  The 
regulation is identical in its wording.  [Emphasis added]  
See 38 C.F.R. § 3.306(a) (2001).  The term, "disability", as 
contemplated by the VA regulations, means "impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions . . . ." 38 C.F.R. § 4.1 
(2001).  

The evidence in this case shows that on the service 
enlistment examination on October 17, 1955, no history of ear 
trouble was reported.  The veteran reported that he had never 
worn a hearing aid.  On examination, the veteran's ears were 
clinically evaluated as normal.  The veteran's haring was 
15/15 each ear for whispered voice.  It was indicated that 
the examination facility was in Ohio.  On October 26, 1955, 
it was noted that the veteran was examined at the recruiting 
station in Ohio and found to be physically qualified for 
enlistment.  

On October 28, 1999, at a facility in California, the veteran 
was seen by EENT for examination alleging partial deafness.  
On examination the veteran reported loss of hearing for the 
past five years.  An ENT examination showed normal canals and 
drums bilaterally.  An audio test showed severe hearing loss.  
On October 29, 1955, the veteran was seen at a recruit depot 
in California and it was indicated that partial deafness had 
been alleged.  On examination on November 2, 1955, it was 
noted that the veteran may have some scarring of right 
tympanic membrane, otherwise the examination was normal.  The 
audiogram showed considerable high tone loss and it was 
believed that the veteran should be discharged from active 
duty.  The diagnosis included deafness, N.E.C., bilateral, 
perceptive type, cause unknown.  An additional record from 
that same day includes that the veteran's diagnosis of 
deafness, N.E.C., bilateral, perceptive type, cause unknown, 
existed prior to service.  It was not due to misconduct, and 
was not incurred in the line of duty.  The complaints had 
included that the veteran had hearing loss which he had 
suffered from the last five years.  According to the 
veteran's own statement, he had a gradual loss of hearing 
over the past five to eight years.  He had never had 
discharge from his ears or earaches.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:  (Note:  the ASA units specified in this examination 
report have been converted to the currently used ISO units to 
facilitate comparison of audiological data.)




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
35
65
LEFT
30
25
40
70
70

The veteran was considered disqualified because of these 
findings.

A Medical Board report from November 4, 1955, includes the 
history noted above and that it was the opinion of the Board 
that the disability of deafness, N.E.C., bilateral, 
perceptive type, cause unknown, existed prior to enlistment, 
was not aggravated by service conditions, and was not the 
proximate result of performance of active duty.  The veteran 
was informed of the Board's findings and did not wish to make 
a statement in rebuttal.  

On a separation examination in November 1955, it was 
indicated that the veteran had deafness, N.E.C., bilateral, 
perceptive type, cause unknown.  The veteran was to receive a 
disability discharge from the service.

In March 2000, the veteran filed a claim for service 
connection for hearing loss.  As part of his claim, the 
veteran contended that he had a hearing injury that resulted 
from a rapid drop in altitude during a flight to California 
for basic training.  He reported that he had severe earaches 
and a hearing problem ever since.   

In March 2000, the veteran was sent a letter from the RO 
informing him of evidence he may submit to support his claim.  

Received in May 2000 was a May 2000 statement from a private 
provider, R. M., that includes that he had monitored the 
veteran's hearing for the past seven years and had recorded a 
steady decline in his hearing.  It was the provider's 
professional opinion that a sudden drop in altitude during a 
flight from Ohio to California could have caused some of the 
veteran's hearing loss.  As was documented, from that time 
on, there had been a marked deterioration in the veteran's 
hearing up until the present time.
  
In May 2000, the veteran submitted a list of private 
providers who had treated him for hearing loss prior to R. 
M., as well as list of employers, but that no records were 
available.

A VA treatment record from May 2000 includes that the veteran 
reported a history of noise exposure indicated by service 
duty and sudden drop in altitude during a flight to basic 
training.  The veteran reported to sick bay some two weeks 
after.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
105
120
115
NR
LEFT
85
115
120
NR
NR

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 20 percent in the left ear.  
The summary of results included that there was a profound 
hearing loss present bilaterally.  

In February 2001, the veteran was sent a letter by the RO 
regarding development of his claim under the newly signed 
Veterans Claims Assistance Act of 2000.

As part of his substantive appeal in October 2001, the 
veteran contended that prior to service he could hear normal 
conversation and could hear in meetings that he attended.  It 
was after the airplane ride to California he could not hear 
his drill sergeant and his hearing problem continued to get 
worse since the airplane ride.  He requested service 
connection for his hearing loss that was severely aggravated 
in the military.  He did not know what he agreed to or why at 
the time he was in service.  

In this case, the veteran is claiming service connection for 
hearing loss.  The preponderance of the evidence is against 
his claim.  The persuasive evidence shows that the veteran's 
hearing loss preexisted his service, as noted by his 
contemporaneous statements in service, when seeking treatment 
for partial deafness, that he had hearing loss for at least 
five and as many as eight years previously.  It is 
additionally noted that there was no showing of complaints or 
symptomatology related to an airplane dropping in altitude at 
that time.  There is no showing that the veteran's hearing 
loss was aggravated by service as found by the Medical Board 
in service and agreed to by the veteran at that time.  The 
veteran's current contentions in support of his claim for 
benefits that he sustained hearing loss due to the airplane 
flight are first noted many years after service.  This 
contention is additionally what the opinion by the veteran's 
private provider is based on.  To the extent that this 
private post-service opinions is based on a history of an in-
service occurrence, it is done so based only on the veteran's 
own statements and as such, is accordingly of little 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); See also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence).  
In summary, it is not as least as likely as not that there 
was an increase in severity of the veteran's preexisting 
hearing loss in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss. 

It is noted that in his May 2000 Statement in Support of his 
Claim relating to employment records, the veteran reported 
"1997-present S.S. Disability".  Assuming this refers to 
Social Security Disability benefits and that there would any 
reference to a hearing loss disability in records relating to 
these benefits, no useful purpose would be gained in 
remanding for these records, as any records from around 1997 
will not be more persuasive than contemporaneous records from 
the veteran's service in adjudicating his claim.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this same 
regard, no useful purpose would be served in obtaining any 
current treatment records in addition to those already of 
record, or providing an additional VA examination as, again, 
this is a case which stands on the information contained in 
the service medical records.


ORDER

Entitlement to service connection for hearing loss is denied.



		
	
	Member, Board of Veterans' Appeals



 

